DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 5, and 7-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of claims 2-4 was made without traverse in the reply filed on 2/1/2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 10/14/2020 and 5/17/2019 have been considered.
Drawings
The drawings filed on 5/17/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/17/219 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US 4,985,753) in view of Nakashima et al. (US 2016/0065145).
Regarding claim 2, Fujioka (figure 5a, 5b) discloses:
A semiconductor device, comprising: 
a heat sink (1, column 1) having a quadrangular shape in a plan view and having a first portion (1b) in a plan view and a second portion (1a) formed thinner than the first portion; 
a substrate (3) having a microstrip line (connected to wire 9) and fixed to the second portion (1a) with a solder (“Ag brazing”, sentence spanning columns 2-3);  
20a lead (7, column 1) fixed to the substrate; 
a matching substrate (6) fixed to the second portion; 
a semiconductor chip (8) fixed to the first portion (1a); 
a plurality of wires (9) configured to connect the substrate (3) and the matching substrate (6) and to connect electrically the matching substrate (6)  and the semiconductor chip (8); and  

Fujioka does not disclose “a heat sink having a quadrangular shape in a plan view and having a first portion of an H shape in a plan view”.  In a similar device, however,  Nakashima (figure 8) discloses a heat sink (20d, ¶0035) having a quadrangular shape in a plan view and having a first portion of an H shape in a plan view.  Nakashima discloses that a structure as taught provides improved heat dissipation (¶0035).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed inventor to modify the device of Fujioka, including providing a heat sink having a quadrangular shape in a plan view and having a first portion of an H shape in a plan view, in order to provide improved heat dissipation as taught by Nakashima.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899                                                                                                                                                                                             	2/10/2021